DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Summary
This is the initial Office Action based on Application 17/358,643 filed 06/25/2021 by Liwen Jiang.
Claims 1-20 are currently pending and have been fully considered.  

Claim Objections
Claims 1 objected to because of the following informalities:  Line 6 of claim 1 recites “connecting portions is provided” however this should recite “connecting portions are provided”.  Line 11 recites the limitation “two of the end plate” however this should recite “two of the end plates”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
The term "opposite to" in claim 1 is a relative term which renders the claim indefinite.  The term "opposite to" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Claim 1 recite “connecting portions is provided at a location of the any two adjacent reinforcing members opposite to one of the at least one supporting member”.  However it is unclear what the phrase “opposite to” means in this context.  Figure 4 of the specification as originally filed shows a connecting hole 1112 and supporting member 12.  The connecting hole 1112 is taken as being the claimed connecting portion, and supporting member 12 is aligned with the connecting hole 1112 along a z-axis.  This is then taken to be the claimed “opposite to”.  However, the Examiner notes that is not clear how this matches the plain meaning of “opposite to” and therefore this phrase is taken to be indefinite.
Claim 17 recites the limitation "the bending arm" in line 1 of claim 17.  There is insufficient antecedent basis for this limitation in the claim.  Claim 17 is dependent upon claim 10.  However, claim 10, or claim 1, do not recite “a bending arm”.  A bending arm is recited in claim 16.  For purposes of examination claim 17 will be examined as if it is dependent upon claim 16.  

Claim Rejections - 35 USC § 102 and 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-2, 10-11, and 20 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KIM (US 2017/0062783 A1).
With respect to claims 1 and 10.  KIM teaches a rechargeable battery pack 150 that includes rechargeable battery modules 200, and a coupling member 300 
KIM teaches the bottom flange 216 is fixed to the pack bottom plate 301 with a fixing bolt 303 (paragraph 0108).  The hole through which the bolt passes through is taken to be the claimed connecting portion, and the bolt 303 is taken to be the claimed connecting member.  As seen in Figure 1 the fixing bolt, and therefore the connecting portion through which the bolt passes through and the reinforcing rib 218 are aligned along the z-axis (see Fig. 5).  This is taken to be “opposite to” as noted above.  
In the alternative this is taken to be a rearrangement of parts and would have been obvious at the time the invention was filed.  See MPEP 2144.04(VI)C.  In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950) (Claims to a hydraulic power press which read on the prior art except with regard to the position of the starting switch were held unpatentable because shifting the position of the starting switch would not have modified the operation of the device.); In re Kuhle, 526 F.2d 553, 188 USPQ 7 (CCPA 1975) (the particular placement of a contact in a conductivity measuring device was held to be an obvious matter of design choice).
With respect to claims 2 and 11.  KIM teaches two reinforcing members as noted above, one on the top of the end plate and one at the bottom of the end plate.  The top of the end plate includes a bent portion 215, and includes multiple bend lines, such as lines L11, L12, and L13 (Figure 5 and paragraph 0093).  There is then a bottom flange 216 which is bent in a direction away from the outermost cell on a second bend line L2 (paragraph 0107).  In addition as can be seen in Figure 2 the bottom flange 216 includes multiple other bends along the vicinity of the hole for the bolt 303.  Further as seen in Figure 2, both the top and bottom flanges extend in a direction away from a cavity of the battery box.  
With respect to claim 20.  KIM teaches that the rechargeable battery may be used in small devices, or in motor driving power sources as a battery module in which multiple battery cells in which multiple battery modules are electrically connected (paragraph 0006).  The battery may be used as a power source for driving motors (paragraph 0005).  Such a vehicle is taken to be the claimed apparatus.  

Claims 3 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2017/0062783 A1).
Claim 3 is dependent upon claim 2, and claim 12 is dependent upon claim 11, both of which are rejected above under 35 U.S.C. 102 or 103 in view of KIM.  KIM teaches the second reinforcing member, being on the top of the end plate includes at least three bending portions L11-L13 (paragraph 0093) and are taken to be arranged oppositely.  Included then is at least a connecting hole (Figure 5 and Figure 1).  The bottom flange 216 then similarly includes at least two bending portions arranged holes for the bolts (see Figure 2).  Similarly there are at least two connecting holes formed in the bottom flange 216.  
KIM teaches the top flange which includes one connecting hole as argued above.  However, KIM teaches only a single connecting hole for the top flange, and therefore does not teach “a plurality of first connecting hole” and such that the plurality of first connecting holes correspond to each other.  However this is taken to be a mere duplication of parts and would have been obvious at the time the invention was filed.  MPEP 21474.04(VI)B.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) “Although the reference did not disclose a plurality of ribs, the court held that mere   

Claims 4 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2017/0062783 A1) as applied to claims 3 and 12 above, and further in view of JIANG (CN 108878702 A).
Claim 4 is dependent upon claim 3 and claim 13 is dependent upon claim 12, both of which are rejected above under 35 U.S.C. 103 in view of KIM.  KIM teaches second fastening member 400 connected to the upper flange (paragraph 0103) and a fixing bolt 303 on the bottom flange (paragraph 0108).  However, KIM does not teach that each of the supporting members comprise a through cavity configured to correspond with the first connecting holes.  
JIANG teaches a battery pack 1 that is provided with a metal end plate 3 (page 5 lines 1-6).  The metal end plate 3 may have a hollow structure, the inside provided with a supporting rib to support the outside of the metal end plate (page 5 lines 35-37).  There is a screw mounting hole on the metal end plate 3, a screw passes through the screw hole in the metal end plate and is matched with a fixing structure of the battery box so the battery module is fixed in the battery box (page 6 lines 1-6).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to form a common fixing screw through the aligned holes of modified KIM as argued with respect to claim 3, as JIANG teaches that such a structure is beneficial for directly attaching the module to a larger structure.  

Claims 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2017/0062783 A1) as applied to claims 1 and 10 above, and further in view of LI (CN 206849895 U).
Claim 5 is dependent upon claim 1, and claim 14 is dependent upon claim 10, both of which are rejected above under 35 U.S.C. 102 or 103 in view of KIM.  KIM does not explicitly teach a bottom plate, and where the bottom plate, end plate and two side plates are integrally formed.  
LI teaches a battery module box comprising a side and an end plate (abstract).  The side plate and the end plate are connected by a bolt (abstract).  The connecting plate is connected to the end plate through the bolt, the side plate by bolt is connected with the outer side wall end plate through the connecting plate, and the bolt is connected to the bottom end of the end plate through a horizontal section so that the module case is an integral structure (abstract).  The integral structure is beneficial so that the module is light weight, and has an improved volume energy density of the battery module (page 3 lines 1-5).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to form a battery box integrally as taught by LI for the battery box of KIM for the beneficial purpose of forming the battery box for the module being light weight and improved energy density.  

Claims 6-8 and 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2017/0062783 A1) as applied to claims 1 and 10 above, and further in view of LI (CN 106129300 A).
Claim 6 is dependent upon claim 1, and claim 15 is dependent upon claim 10, both of which are rejected above under 35 U.S.C. 102 or 103 in view of KIM.  However, KIM does not explicitly teach an end surface of the side plates for connecting to the end plate by bending to fasten to at least one of the support members.  
LI teaches a battery box including a bottom and side box, the box having a cuboid structure (abstract).  In the battery box there are the plurality of side plates 2 connected with the vertically arranged reinforcing rib 4 (page 4 lines 38-41).  The side plates are provided with flanges 22 (page 4 lines 32-35).  These flanges 22 are taken to be the fastening member configured to fasten to the support member 4. 
KIM teaches reinforcing ribs 218 provided and spaced apart in the height direction of the main body (paragraph 0111).  Thus the main body may have a uniform strength in the height direction (paragraph 0111).  
LI teaches reinforcing ribs 4 provided and spaced part in the width direction (see Figures 1 and 3).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to change the orientation of the reinforcing ribs of KIM to be spaced apart in the width direction as taught by LI as this is a simple substitution of one known prior art element for another in order to achieve predictable results, in this case the orientation of the reinforcing ribs from LI for that of KIM.  
At the time the invention was filed one having ordinary skill in the art would have been motivated connect the side plate of KIM using flanges as taught by LI for the connecting of the side plates and end plates of KIM, as this is a simple substitution of one known prior art element for another in order to achieve predictable results, 
With respect to claims 7-8 and 16-17.  Claim 7 is dependent upon claim 1, and claim 16 is dependent upon claim 10, both of which are rejected above under 35 U.S.C. 102 or 103 in view of KIM, claim 8 is dependent upon claim 7, and claim 17 is dependent upon claim 10, but is being taken to be dependent upon claim 16.  KIM teaches the rechargeable battery module includes side plates 202 surrounding the sides and bottom of the cells (paragraph 0061).  However, KIM does not explicitly teach each of the two side plates is configured to bend to form a bending arm parallel to the bottom surface of the battery box, and located out of the cavity of the battery box.  
The rejection of claim 6 of KIM in view of LI is repeated here.  LI further teaches the side plate includes a bottom and top flange 21 (page 4 lines 32-34).  As seen in Figure 4 the flanges include at least connecting holes.  As seen in Figure 3 these flanges out of the cavity of the battery box.  These flanges are taught for supporting and ensure the strength requirement of the battery pack (page 4 lines 32-37).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the flanges on the side plates as taught by LI for the battery module of KIM, as this is a combination of known prior art elements in order to achieve predictable results and would further have had the beneficial result of increasing the strength requirement as taught by LI.  
LI does not explicitly teach the bending arm of the side plates are configured to connect to the case of the battery pack.  However, this limitation is taken to be a statement of intended use and is not being given patentable weight.  In the alternative, .    

Claims 9 and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KIM (US 2017/0062783 A1) as applied to claims 1 and 18 above, and further in view of ISHIBASHI (US 2021/0151829 A1).
Claim 9 is dependent upon claim 1, and claim 18 is dependent upon claim 10, both of which are rejected above under 35 U.S.C. 102 or 103 in view of KIM.  KIM teaches a side plate 202, but does not explicitly teach a pressing member.
ISHIBASHI teaches a battery module that includes a pair of end plates 3 and a bind bar 4 connected to the end plates (paragraph 0008).  The bind bar 4 has an inwardly bent upper border as a bent part 4b (paragraph 0045).  Bent part 4b is disposed on an upper surface of the battery stack 2 to hold the plurality of prismatic battery cells 1 in position (paragraph 0045).  
At the time the invention was filed one having ordinary skill in the art would have been motivated to include the bent part 4b of ISHIBAHI for the side plates 202 of KIM, as this is a combination of known prior art elements in order to achieve predictable results, and further has the beneficial effect of holding the battery cells in position.  
Claim 19 is dependent upon claim 18.  KIM teaches the battery module includes the side plates surrounding opposite sides and one portion of a bottom side of the unit 
At the time the invention was filed one having ordinary skill in the art would have been motivated to further include the base plate of ISHIBASHI for the module of KIM as this is a combination of known prior art elements in order to achieve predictable results, as both KIM and ISHIBASHI teaches battery modules, and then ISHIBASHI teaches such modules may include base plates.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WU teaches a battery pack enclosure structure including an end plate, and side plates (abstract).  The end plate may be set with a cross shaped groove part (figures 1-2).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN G JELSMA whose telephone number is (571)270-5127. The examiner can normally be reached Monday through Thursday 7:00 AM to 5:00 AM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN G JELSMA/Primary Examiner, Art Unit 1722